TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00400-CR


Robert Charles Smith, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 90-594-K26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING



NO. 03-10-00494-CV


In re Robert Charles Smith




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M E M O R A N D U M   O P I N I O N


		In cause number 03-10-00400-CR, appellant Robert Charles Smith filed a notice of
appeal from an order issued by the Texas Court of Criminal Appeals, dismissing his application for
writ of habeas corpus.  This Court does not have appellate jurisdiction over orders or opinions issued
by the Texas Court of Criminal Appeals.  See Tex. Const. art. V, § 5(a) ("The Court of Criminal
Appeals shall have final appellate jurisdiction coextensive with the limits of the state, and its
determinations shall be final, in all criminal cases of whatever grade, with such exceptions and under
such regulations as may be provided in this Constitution or as prescribed by law."); see also Tex.
Code Crim. Proc. art. 4.04 (West 2005).  Accordingly, we dismiss the appeal for want of jurisdiction.
		In cause number 03-10-00494-CV, Smith filed a petition for writ of mandamus,
seeking to compel the trial court to take certain actions related to his appeal in cause number 03-10-00400-CR.  Specifically, Smith seeks to compel the trial court to issue certification of his right to
appeal, grant his motion to proceed without costs, order preparation of a free record, and appoint
counsel to represent him on appeal.  Because we dismiss Smith's appeal in cause number 03-10-00400 for want of jurisdiction, we dismiss his petition for writ of mandamus as moot.


						__________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   August 20, 2010
Do Not Publish